Citation Nr: 0502675	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and J.E.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active duty from December 1940 to November 
1945, from September 1948 to October 1952, from October 1952 
to December 1956, and from December 1956 to May 1958.  The 
appellant is the veteran's surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The appellant and witness testified before the undersigned at 
a February 2003 Travel Board hearing held in San Antonio, 
Texas.

In September 2003, the Board remanded the case for additional 
development.  Subsequently, an August 2004 rating action 
continued the prior denials.


FINDINGS OF FACT

1.  The veteran died in December 2001 at the age of 80; the 
immediate cause of death was cardiac failure, due to or as a 
likely consequence of, coronary artery disease, due to or as 
a likely consequence of, peripheral vascular disease.



2.  The medical evidence does not establish that the 
veteran's service connected hearing loss or synovitis of the 
left knee either caused or contributed substantially or 
materially to cause his death; similarly, there is no medical 
evidence that peripheral vascular disease and/or coronary 
artery disease were incurred in or aggravated by service or 
were manifested to a compensable degree within the first post 
service year.  

3.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  A cardiovascular disease was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. 1101, 1110, 1111, 1112 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2004).

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. 
1110, 1310 (West 2002); 38 C.F.R. 3.303, 3.312 (2004).

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. 
3500 and 3501 (West 2002); 38 C.F.R. 3.807 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in February 2002, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help her get the evidence 
necessary to substantiate her claim, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that she wanted VA to try and obtain.  

The June 2002 statement of the case (SOC), the August 2004 
supplemental statement of the case (SSOC),  and the February 
2002 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to her claims, and essentially 
advised her of the evidence necessary to substantiate her 
claims.  The SOC, SSOC, and VCAA letter notified the 
appellant of her and VA's respective obligations to obtain 
different types of evidence.  They also advised the appellant 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for the actions.  Private and VA 
medical records and Social Security Administration records 
have been obtained, and the RO obtained a VA medical opinion 
and a clarifying addendum to that physician's report.  
Records were requested from the Santa Rosa Medical Center, 
but no records were available.  The appellant testified that 
records are not available from Dr. Vardamin, who treated the 
veteran shortly after service.  She has not indicated that 
she has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Cause of Death

The appellant seeks service connection for the cause of death 
of the veteran.  The record shows that the veteran died in 
December 2001.  The immediate cause of death was cardiac 
failure, due to or as a likely consequence of, coronary 
artery disease, due to or as a likely consequence of, 
peripheral vascular disease.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).

As to the establishment of service connection, the applicable 
law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 
3.303(a) (2004).  Where a veteran who served for ninety days 
or more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic diseases, 
such as cardiovascular-renal disease, including hypertension, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (West 2002).

In this matter, the veteran was not in receipt of service 
connection for any cardiovascular disorder at any time prior 
to his December 2001 death.  His only service connected 
disabilities were bilateral defective hearing, rated as 20 
percent disabling, and synovitis of the left knee, rated as 
10 percent disabling.  

The record indicates that the veteran complained of chest 
pain and shortness of breath on numerous occasions while 
serving on active military duty:

1.	In April 1952, the veteran complained of pain 
around his heart region which had been present since 
the previous August.  An electrocardiogram shown a 
right atrial deviation but was otherwise within 
normal limits.

2.	In May 1953, the veteran was treated for 
palpitations which he claimed had been present for a 
"long time."

3.	In November 1953, the veteran's heart and lungs 
were noted to be normal upon radiographic study, 
after the veteran had complained of pleurisy.

4.	In March 1955, a chest radiographic study and 
electrocardiographic report revealed normal findings, 
after the veteran's complaint of pain in the apical 
region.

5.	In April 1956, the veteran experienced chest 
pain and respiratory distress which was attributed by 
physicians to alcoholic toxicity and anxiety.

6.	Subsequently in April 1956, the veteran was 
diagnosed as having benign hypertensive vascular 
disease.  

7.	In August 1956, the veteran complained of chest 
pain.  Contemporaneous radiographic examination 
resulted in normal findings.  An echocardiogram 
resulted in "non-specific changes."  Physicians 
informed him that he should stop drinking alcohol.

8.	In March 1958, the veteran underwent a 
electrocardiographic study which resulted in normal 
findings.

Also of record are numerous reports of regular service 
department physical examinations.  These reflect no clinical 
abnormalities pertaining to the veteran's cardiovascular 
system.  For example, reports of medical examination dated in 
September 1949 (reflecting blood pressure reading of 114/68, 
and "no significant abnormalities" as to cardiac system); 
September 1952 (reflecting blood pressure reading of 122/76, 
and "normal" heart clinical evaluation); October 1952 
(reflecting blood pressure reading of 118/78, and "normal" 
heart clinical evaluation); November 1956 (reflecting blood 
pressure reading of 118/70, and "normal" heart clinical 
evaluation); December 1956 (reflecting blood pressure reading 
of 124/82, and "normal" heart clinical evaluation); and May 
1958 (reflecting blood pressure reading of 120/88 and 
"normal" heart clinical evaluation).

A July 1958 VA examination report noted a normal 
cardiovascular system.  Blood pressure was noted as 112/70.  
Chest X-ray was negative.  

The veteran was hospitalized at the VA Hospital in Temple, 
Texas, in January 1959 for his left knee problem.  There were 
no complaints of cardiovascular problems noted, and his blood 
pressure reading was 135/85.

A May 1963 VA examination report noted a normal 
cardiovascular system.  Blood pressure was noted as 140/90.  

The veteran was seen at Santa Rosa Hospital in September 1975 
with an acute myocardial infarction.  He reported episodes of 
chest pains in September 1979, and in October 1979 he 
underwent a cardiac catheterization to treat unstable angina.  
In March 1994, he again underwent cardiac catheterization.

The RO obtained a VA physician's opinion in March 2002.  The 
physician reported that there was no evidence in the 
veteran's claims folder that he was diagnosed with 
hypertension or with heart disease of any kind; nor was there 
evidence that the veteran had coronary artery heart disease, 
ischemic heart disease, or cardiomyopathy.  The physician 
reported that the veteran's death was not related to service.  
The examiner did not comment upon what significance could be 
attached to the veteran's April 1956 diagnosis of benign 
hypertensive vascular disease.  In fact, the statement that 
the veteran was never diagnosed with hypertension or any 
heart disease was in direct contradiction to the service 
medical records.  

In light of the above, the Board requested that the VA 
physician prepare an addendum to his opinion.  In an April 
2004 statement, the VA physician stated:

[The veteran] is deceased and his death 
certificate indicates he died of heart 
failure.  It is of note that he has had 
hypertension since 1956.  However, 
studying his medical records indicate that 
he had mild, well-controlled hypertension 
throughout his life but had progressive 
arteriosclerotic cardiovascular disease 
with coronary artery heart disease and 
peripheral vascular insufficiency, all 
secondary to atherosclerosis.  He also had 
an aortic abdominal aneurysm which is 
secondary to atherosclerosis.  Therefore, 
in my opinion, is the hypertension was not 
the cause or did not play any role in his 
demise.

The medical evidence of record shows that the veteran died 
from cardiac failure related to coronary artery disease and 
peripheral vascular disease.  The medical evidence does not 
establish that the veteran's service connected hearing loss 
and/or synovitis of the left knee either caused or 
contributed substantially or materially to cause his death.  
In fact, the appellant does not contend that the veteran's 
service-connected disorders caused his death.

Rather, she argues the veteran should have been service-
connected for cardiovascular disease.  While "benign 
hypertensive vascular disease" was noted on one occasion 
during service, the objective testing both during service and 
in the first year following his final separation from service 
reflect no clinical abnormalities pertaining to the veteran's 
cardiovascular system.  Moreover, the VA physician noted that 
the veteran's hypertension played no role in his death; 
rather, the medical evidence indicates that progressive 
arteriosclerotic cardiovascular disease with coronary artery 
heart disease and peripheral vascular insufficiency, all of 
which were first manifested several decades after his final 
separation from service, were responsible for his fatal 
cardiac failure.  In this respect, the Board finds the 
opinion provided by the VA physician to be very probative.  
That opinion includes a longitudinal review of the record and 
a reasoned analysis of the conclusions reached.  Similarly, 
there is no medical evidence that coronary artery disease or 
peripheral vascular disease were present in service or 
related to service in any way.  Nor were these disabilities 
exhibited within the first post service year.  

Although the appellant contends that the veteran's heart 
condition began during or was etiologically related to his 
period of service, the Board notes that her opinion as to 
medical matters, no matter how sincere, is without probative 
value because she, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board also recognizes her 
arguments that medical technology was not as advanced in the 
1950s as it is today, and while recognizing the inherent 
truth in such an argument, the fact remains that no medical 
professional has opined that the veteran's death from heart 
disease is related to his military service.

Because the medical evidence of record does not support the 
appellant's contentions, and because her lay statements are 
not competent to establish the medical diagnosis or causation 
required to support the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The evidence is not in equipoise such 
that doubt could be resolved in the appellant's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  Consequently, the Board must 
deny the appellant's claim for service connection for the 
cause of the veteran's death.

Entitlement to Chapter 35 Survivors'/Dependents' Educational 
Assistance

Educational Assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a child or surviving spouse 
of a veteran who meets certain basic eligibility 
requirements.  Basic eligibility exists if the veteran: (1) 
was discharged from service under conditions other than 
dishonorable or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or (if a serviceperson) (5) is on 
active duty as a member of the Armed Forces and now is, and, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign Government or power.  38 U.S.C.A. 
3500 and 3501 (West 2002); 38 C.F.R. 3.807 (2004).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Survivors'/Dependents' Educational Assistance on this basis.  
At the time of the veteran's death in December 2001, the 
combined disability rating of his two service connected 
disabilities was 30 percent.  Therefore, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

ORDER

The appeal is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


